DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11-15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,280,724 to Yoshikawa.

In regards to claim 13, Yoshikawa teaches a connector for connecting and mounting to a printed circuit board of a board mounted active component assembly (Figure 1), the connector comprising a housing (11 & 51) including a unitarily formed base shell (11) and a unitarily formed cover shell (51) that cooperatively form an internal cavity (11c) defining an adapter port for receiving an optical plug and a fiber optic transceiver module secured within the housing such that the base shell and cover shell cooperate to optically align the transceiver module with an optical plug received in the adapter port, wherein the cover shell extends over both the 3adapter port and the fiber optic transceiver and includes a wall projection member (Figure 6a) directly engaging with the fiber optic transceiver module to secure the fiber optic transceiver module within the housing, wherein the fiber optic transceiver module includes leads for connecting to a circuit on the printed circuit board (13), wherein the base shell and the cover shell cooperatively define a single circumferential projection wall (152d or 153d with 52d or 53d) with opposite outward-facing first and second sides and the transceiver module defines a single groove (flanges 31f and 33c form a groove inbetween) with opposite inward-facing first and second sides receiving the first wall projection such that the first side of the single first wall projection wall is adjacent a first side of the single groove and a second side of the single wall projection is adjacent a second side of the single groove, wherein the single circumferential projection is entirely defined by the base shell and cover shell.  But Yoshikawa fails to expressly teach the 
In regards to claim 2, Yoshikawa teaches the connector includes a plurality of connectors.
In regards to claims 4, 7, and 15, although Yoshikawa does not expressly disclose the adapter port to be an LC-type port, LC ports types of ports known in the art.  They are commercially and readily available and are known industry standard ports so that adapters and connectors are easily connected.  Therefore, although not expressly disclosed, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the adapter ports to be LC-type ports.  
	In regards to claims 5 and 14, Yoshikawa teaches the connector includes a plurality of adapter ports.
In regards to claims 11 and 20, Yoshikawa teaches the cover shell is secured to the base shell by at least one fastener (51f & 51g) and the connector includes one or more openings (11i) for receiving the at least one fastener. (Column 9)

In regards to claims 21 and 22, Yoshikawa teaches the fiber optic transceiver module having a pair of oppositely positioned flat sides (Figure 8b; 22a) received by corresponding flat sides of the base shell.  
Claims 3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,280,724 to Yoshikawa as applied to claims 1 and 13 above and in further view of U.S. Patent Application Publication 2014/0016902 to Pepe et al, U.S. Patent Application Publication 2011/0222819 to Anderson et al and U.S. Patent 9,285,552 to Marcouiller.
	In regards to claims 3, 6, and 16, Yoshikawa teaches the connector includes a plurality of connectors but fails to expressly teach the connector includes twelve connectors or the connector includes six adapter ports.  However Yoshikawa does teaches multiple connectors and adaptor ports.  Furthermore, as evidenced by the assemblies of Pepe, Anderson and Marcouiller, the use of multiple connectors and adapter ports in order to provide additional signal passages are commonly known in the art.  Pepe shows multiple connectors connected in a management system further connected to a printed circuit board.  Anderson shows multiple connectors in the cover figure and Figures 15 and 35 for example.  Marcouiller also shows alternative embodiments having twelve connectors.  Since Yoshikawa, Pepe, Anderson and Marcouiller are all from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the connector include a plurality of connectors, the connector includes twelve connectors or the connector includes six adapter ports in order to accommodate the appropriate number of optical fibers and transceivers desired.
Response to Arguments
Applicant's arguments filed 08 April 2021 have been fully considered but they are not persuasive.  Applicant argues Yoshikawa does not clearly define a groove.  However, the Examiner disagrees.  As stated in the previous Office action mailed 08 January 2021 and in the current Office action, the groove is formed by elements 31f and 33c, where the interface between elements 31f and 33c forms the groove.  This can be clearly seen in Figure 8A.  Furthermore, Applicant argues no part of the holder 51 is received into the claimed groove.  However, the Examiner disagrees.  Referring to figure 8A, element 53e which is part of the holder 51 is received in the groove.  Lastly, Applicant argues Yoshikawa cannot be properly characterized as having a holder with a projection wall, having opposite outwardly facing sides, wherein the wall sides are adjacent to opposite inward-facing sides of a groove.  However, the Examiner disagrees.  Again, referring to Figure 8A, it can be clearly seen that the projection walls have both outwardly facing sides and inwardly facing sides.  Furthermore, the wall sides are adjacent, adjacent being defined as lying near or close (THE RANDOM HOUSE UNABRIDGED DICTIONARY, © RANDOM HOUSE, INC. 2021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874